DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:
In claim 2: ‘the absorbent material disposed’ should read ‘the absorbent material is disposed’
In claim 4 ‘the at least blood collection container’ should read ‘the at least one blood collection container’
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘an actuator’ in claims 13 and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘extending or configured to extend’ and it is unclear exactly what this limitation is intended to mean. Is this feature meant to be part of the claim or not?
Claim 3 recites the limitation "the inner volume" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the skin contact side" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the skin contact side" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites ‘are different’ but it is unclear if this is meant to be relative to each other or in comparison to some other element.
Claim 17 recites the limitation "the cap" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the cap" in Lines 2 and 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites ‘extending or configured to extend’ and it is unclear exactly what this limitation is intended to mean. Is this feature meant to be part of the claim or not?
21 recites the limitation "the inner volume" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the skin contact side" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites ‘are different’ but it is unclear if this is meant to be relative to each other or in comparison to some other element.
Claim 30 recites the limitation "the cap" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the cap" in Lines 2 and 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13, 20-23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamir (US 2010/0261988).
Regarding claim 1, Tamir teaches a blood collection device (Abstract; 1000), comprising: 
a housing (1070) having an interface (1010); 
at least one blood collection container engaged with the interface (Paragraph 0178; ‘ The blood holding element 1045 defines a blood collecting cavity (hollow liquid reservoir)’);
at least one lancet (1061) coupled to the interface and extending or configured to extend from the interface, the at least one lancet configured to pierce tissue (Paragraph 0174); and 

Regarding claim 2, Tamir teaches wherein the housing has an inner surface that defines an inner space for receiving a finger (Paragraph 0165; 1030; the orifice being the space and the surface creating the orifice being the inner surface), wherein the absorbent material disposed along the inner surface (Paragraph 0185 and 0189; ‘fluid funnel 1040 is … further aligned with the orifice 1030.’ And ‘the fluid funnel 1040 at its upper (top) portion 1520 is formed with a projecting slope 1525….blood through the slope, it may comprise a porous medium’).
Regarding claim 3, Tamir teaches wherein the at least one lancet is configured to extend into the inner volume of the housing (Paragraph 0165; ‘an orifice 1030 for allowing access (e.g. Vertical passageway) for a piercing element 1061 (associated with the piercing means, and including blade or needle) to a finger under test.’).
Regarding claim 4, Tamir teaches wherein the housing is sized to hold at least a portion of the at least blood collection container (Paragraph 0185; Figure 5A).
Regarding claim 5, Tamir teaches wherein the housing defines a skin contact side (Figure 5A; top of the Figure), and the absorbent material is disposed on the skin contact side of the housing (Paragraph 0189; ‘Where blood accumulates over the upper limit of the funnel end 1520 is slides downwards along the slope 1525. To facilitate prompt clearance of blood through the slope, it may comprise a porous medium driving the excess blood to the proximity of the indication window 1527. The porous medium may be in the form of a capillary sponge layer over the slope 1525.’).
claim 6, Tamir teaches wherein the skin contact side defines an outer perimeter (Figure 5A; top of the Figure), wherein the absorbent material is disposed at least partially along the outer perimeter (Paragraph 0189; ‘Where blood accumulates over the upper limit of the funnel end 1520 is slides downwards along the slope 1525. To facilitate prompt clearance of blood through the slope, it may comprise a porous medium driving the excess blood to the proximity of the indication window 1527. The porous medium may be in the form of a capillary sponge layer over the slope 1525.’).
Regarding claim 13, Tamir teaches further comprising an actuator configured to cause the at least one lancet to move between a retracted position, where the at least one lancet is withdrawn in the housing, and an extended position, where the at least one lancet extends outward from the skin contact side of the housing (Paragraphs 0174-0175)
Regarding claim 20, Tamir teaches a blood collection device (Abstract), comprising: 
a housing (1070) having an outer surface (Figure 5A), an inner surface opposite the outer surface, and internal space defined by the inner surface (Paragraph 0165; 1030; the orifice being the space and the surface creating the orifice being the inner surface), and an interface (1010), the inner surface defining a skin contact portion (Paragraph 0165; 1030; the orifice being the space and the surface creating the orifice being the inner surface); 
at least one blood collection container engaged with the interface (Paragraph 0178; ‘ The blood holding element 1045 defines a blood collecting cavity (hollow liquid reservoir)’); 
at least one lancet (1061) coupled to the interface and extending or configured to extend from the interface into the internal space of the housing, the at least one lancet configured to pierce tissue (Paragraph 0174); and 
an absorbent material integrated with the housing, the absorbent material configured to absorb fluids emanating from the tissue after the at least one lancet pierces the tissue (Paragraph 0189; ‘To facilitate prompt clearance of blood through the slope, it may comprise a porous medium driving the excess blood to the proximity of the indication window 1527. The 
Regarding claim 21, Tamir teaches wherein the at least one lancet is configured to extend into the inner volume of the housing (Paragraph 0165; ‘an orifice 1030 for allowing access (e.g. Vertical passageway) for a piercing element 1061 (associated with the piercing means, and including blade or needle) to a finger under test.’).
Regarding claim 22, Tamir teaches wherein the housing is sized to hold at least a portion of the at least blood collection container (Paragraph 0185; Figure 5A).
Regarding claim 23, Tamir teaches wherein the housing defines an outer perimeter (Figure 5A; top of the Figure), wherein the absorbent material is disposed at least partially along the outer perimeter  (Paragraph 0189; ‘Where blood accumulates over the upper limit of the funnel end 1520 is slides downwards along the slope 1525. To facilitate prompt clearance of blood through the slope, it may comprise a porous medium driving the excess blood to the proximity of the indication window 1527. The porous medium may be in the form of a capillary sponge layer over the slope 1525.’).
Regarding claim 26, Tamir teaches further comprising an actuator configured to cause the at least one lancet to move between a retracted position, where the at least one lancet is withdrawn in the housing, and an extended position, where the at least one lancet extends outward from the skin contact side of the housing (Paragraphs 0174-0175).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamir (US 2010/0261988) in view of Walterspiel (US 2015/0018715).
Regarding claim 7, Tamir is silent on the ring shaped absorbent material. Walterspiel teaches wherein the absorbent material defines a ring shape around the housing (Paragraph 0112). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Walterspiel because Walterspiel teaches the shape as being a design choice and because it would aid in keeping the opening dry (Paragraph 0112 of Walterspiel).
Regarding claim 24, Tamir is silent on the ring shaped absorbent material. Walterspiel teaches wherein the absorbent material defines a ring shape around the housing (Paragraph 0112). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Walterspiel because Walterspiel teaches the shape as being a design choice and because it would aid in keeping the opening dry (Paragraph 0112 of Walterspiel).
Claims 8, 14, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamir (US 2010/0261988) in view of George et al. (US 2018/0028102).
Regarding claim 8, Tamir is silent on the absorbent material shape. George teaches the absorbent material has one of circular shape, a rectilinear shape, or polyhedral shape (Paragraph 0021; element 14 is toroidal with is circular). It would have been obvious to one of ordinary skill in the art to have modified Tamir with George because the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of 
Regarding claim 14, Tamir is silent on the use of two lancets. George teaches wherein the at least one lancet is two lancets (Paragraph 0022). It would have been obvious to one of ordinary skill in the art to have modified Tamir with George because multiple punctures in proximity to one another may increase blood flow (Paragraph 0022 of George). 
Regarding claim 27, Tamir is silent on the use of two lancets. George teaches wherein the at least one lancet is two lancets (Paragraph 0022). It would have been obvious to one of ordinary skill in the art to have modified Tamir with George because multiple punctures in proximity to one another may increase blood flow (Paragraph 0022 of George).
Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamir (US 2010/0261988) in view of Hansen et al. (US Patent No. 5352410).
Regarding claim 9, Tamir is silent on how the absorbent material is coupled to the housing. Hansen teaches wherein the absorbent material is bonded to the housing (Column 6, Lines 16-20).  It would have been obvious to one of ordinary skill in the art to have modified Tamir with Hansen because it enables firm engagement between the absorbent material and the device (Column 6, Lines 16-20 of Hansen).
Regarding claim 25, Tamir is silent on how the absorbent material is coupled to the housing. Hansen teaches wherein the absorbent material is adhesively bonded to the housing (Column 6, Lines 16-20). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Hansen because it enables firm engagement between the absorbent material and the device (Column 6, Lines 16-20 of Hansen).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamir (US 2010/0261988) in view of Pankow (US 2008/0286150).
claim 10, Tamir is silent on how the absorbent material is coupled to the housing. Pankow teaches wherein the absorbent material is attached to the housing with a clamp (Paragraph 0014). It would have been obvious to one of ordinary skill in the art to have modified Tamir with because it helps form a channel to maintain fluids within the absorbent material (Paragraph 0035 of Pankow).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamir (US 2010/0261988) in view of Kamei et al. (US 2018/0259251).
Regarding claim 11, Tamir is silent on the material of the absorbent material. Kamei teaches wherein the absorbent material is knit, a woven, or a nonwoven fabric material (Paragraph 0124). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Kamei because Kamei teaches the material choice as being a design choice (Paragraph 0124) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, Tamir is silent on the material of the absorbent material. Kamei teaches wherein the absorbent material comprises cotton fibers, regenerated cellulose fibers, or a blend of cotton fibers and regenerated cellulose fibers (Paragraph 0124). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Kamei because Kamei teaches the material choice as being a design choice (Paragraph 0124) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 15-19 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamir (US 2010/0261988) in view of Holmes et al. (US 2014/0073990).
Regarding claim 15, Tamir is silent on the two blood collection chambers. Holmes teaches wherein the at least one blood collection container is a first blood collection container 
Regarding claim 16, Tamir is silent on the two blood collection chambers. Homes teaches wherein the first blood collection container and the second blood collection container are different (Figure 3B; 346a, 346b; Paragraphs 0056-0057). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Holmes because you can collect multiple samples at one time (Paragraph 0005 of Holmes) as well as since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 17, Tamir is silent on the blood collection container being coupled with a cap. Holmes teaches wherein the at least one blood collection container is coupled to the housing with the cap (348a/348b; Paragraphs 0058 and 0062). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Holmes because it would help seal the containers (Paragraph 0062 of Holmes).
Regarding claim 18, Tamir is silent on the blood collection container being removable. Holmes teaches wherein the at least one blood collection container is removable from the housing with the cap or without the cap leaving the cap coupled to the housing (Paragraph 0086). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Holmes because it allows the samples to be transferred to desired location such as for further testing (Paragraph 0086 of Holmes).
Regarding claim 19, Tamir is silent on the multiple lancets. Holmes wherein the at least one lancet is a first lancet associated with the first blood collection container and a second lancet associated with the second blood collection container (Paragraph 0183 of Holmes). It 
Regarding claim 28, Tamir is silent on the two blood collection chambers. Holmes teaches wherein the at least one blood collection container is a first blood collection container and a second blood collection container (Figure 3B; 346a, 346b; Paragraphs 0056-0057). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Holmes because you can collect multiple samples at one time (Paragraph 0005 of Holmes) as well as since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 29, Tamir is silent on the two blood collection chambers. Holmes teaches wherein the first blood collection container and the second blood collection container are different (Figure 3B; 346a, 346b; Paragraphs 0056-0057). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Holmes because you can collect multiple samples at one time (Paragraph 0005 of Holmes) as well as since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 30, Tamir is silent on the blood collection container being coupled with a cap. Holmes teaches wherein the at least one blood collection container is coupled to the housing with the cap (348a/348b; Paragraphs 0058 and 0062). It would have been obvious to one of ordinary skill in the art to have modified Tamir with Holmes because it would help seal the containers (Paragraph 0062 of Holmes).
Regarding claim 31, Tamir is silent on the blood collection container being removable. Holmes teaches wherein the at least one blood collection container is removable from the housing with the cap or without the cap leaving the cap coupled to the housing (Paragraph 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791